     Case: 3:19-cv-50229 Document #: 4 Filed: 09/16/19 Page 1 of 1 PageID #:10

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Western Division

Brenda K. Combs
                                  Plaintiff,
v.                                                    Case No.: 3:19−cv−50229
                                                      Honorable Philip G. Reinhard
National Recoveries, Inc.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, September 16, 2019:


        MINUTE entry before the Honorable Lisa A. Jensen: Initial status hearing set for
10/28/2019 at 9:00 AM. The parties shall jointly complete the PDF fillable initial status
report form found on Judge Jensen's webpage under Initial Status Conferences and
Reports and file by 10/17/2019. Lead counsel with full knowledge of the case must appear
in person at the initial status hearing. Plaintiff is directed to notify any party filing an
appearance to the entry of this order. Mailed notice (jk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
